Case: 10-50658 Document: 00511441156 Page: 1 Date Filed: 04/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 11, 2011
                                     No. 10-50658
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

LIBNE SACOR-QUIJIUX,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:10-CR-143-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Libne Sacor-Quijiux (Sacor) appeals the 46-month sentence imposed
following his guilty plea conviction for illegally reentering the United States
after having been deported, in violation of 8 U.S.C. § 1326. Sacor challenges the
district court’s decision to depart upward from a criminal history category VI
pursuant to U.S.S.G. § 4A1.3. He argues that the district court procedurally
erred in applying Section 4A1.3 by failing to determine whether the extent and
nature of his criminal history warranted an upward departure and by failing to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50658 Document: 00511441156 Page: 2 Date Filed: 04/11/2011

                                  No. 10-50658

take an incremental approach in imposing the departure. He also argues that
his sentence is substantively unreasonable because it is greater than necessary
to achieve the sentencing objectives of 18 U.S.C. § 3553(a).
      Sacor’s general objection to his sentence in the district court was not
sufficient to preserve the errors he now raises on appeal. See United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). Thus, review is for
plain error. See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). To
demonstrate plain error, Sacor must show a forfeited error that is clear or
obvious and that affects his substantial rights. Id. If he makes such a showing,
we have the discretion to correct the error but only if it “‘seriously affect[s] the
fairness, integrity or public reputation of judicial proceedings.’” Id. (alteration
in original) (quoting United States v. Olano, 507 U.S. 725, 736 (1993)).
      As for his claim of procedural error, Sacor has not demonstrated that any
error by the district court in applying Section 4A1.3 was clear or obvious, nor has
he shown that any error affected his substantial rights. He does not argue, and
there is nothing in the record to show, that if the district court had expressly
applied the incremental approach, it could not have imposed the same sentence
or that he would have received a lesser sentence. See United States v. Jones, 444
F.3d 430, 438 (5th Cir. 2006). Further, the record reflects that the district court
considered both the extent and the nature of Sacor’s criminal history in
determining whether to upwardly depart. Thus, we find no plain error.
      Sacor also has failed to demonstrate that his 46-month sentence is
substantively unreasonable. The district court’s stated reasons for its decision
to impose a departure advance Section 3553(a)’s objectives of promoting respect
for the law and providing deterrence, and are justified by the facts of the case.
See United States v. Zuniga-Peralta, 442 F.3d 345, 347-48 (5th Cir. 2006).
Further, Sacor’s 46-month sentence represents a 16-month upward departure
from the top of his advisory Guidelines range and is within the statutory
maximum.     See 8 U.S.C. § 1326.      We have affirmed far more substantial

                                         2
    Case: 10-50658 Document: 00511441156 Page: 3 Date Filed: 04/11/2011

                                No. 10-50658

departures than the one imposed in this case. See United States v. Saldana, 427
F.3d 298, 312 (5th Cir. 2005); United States v. Smith, 417 F.3d 483, 491-93 &
n.40 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED.




                                      3